DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/25/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 8) that Maddox does not teach the amended limitation in claim 1 “executing one or more data transforms on the particular staging version and producing staging output resulting from the execution”. Examiner respectfully disagrees.
Maddox creates (i.e., produces) new versions (i.e., staging output) through the application (i.e., execution) of transformation programs (i.e., data transforms) to one or more existing versions (i.e., staging version) (sec. 2.2.2, para. 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maddox et al. Decibel: The Relational Dataset Branching System. VLDB 2016, pp. 624-635 [herein “Maddox”].
Claim 1 recites “A method, performed by one or more processors, comprising: receiving, from a first user, a request to create a staging edit to a particular data object stored in a database the staging edit being an edit for changing data of the particular data object;”
Maddox teaches a GIT-like branching and merging system for managing large number of relational dataset versions (sec. 1, para. 4). A session captures the state when user issues an operation (i.e., request) to read or modify (i.e., create a new version of) an object to capture a change (i.e., staging edit) (sec. 2.2.3, para. 2).
Claim 1 further recites “responsive to receiving the request, creating a new, user staging version of the particular data object including the staging edit without changing the particular data object stored in the database;”
In Maddox, any update to a version results in a new version (sec. 2.2.2, para. 1). An update-and-commit operation creates a new version (i.e., user staging version) in the current branch (sec. 2.2.3, para. 4), while a branch operation creates a new branch based off of any version of any branch (sec. 2.2.3, para. 6).
Claim 1 further recites “storing the user staging version in a memory space;”
Maddox stores versions in a versioned data store (i.e., memory space) (sec. 3.1, para. 1).
Claim 1 further recites “indexing the user staging version in an index for enabling user searching and retrieval of the user staging version responsive to the first user requesting the particular data object;”
Maddox identifies each record (i.e., data object) by a primary key (sec. 2.2.1). A tuple represents a version of the record, and is associated with a local bitmap index indicating which versions the tuple appears in (sec. 3.2, para. 1). A global bitmap index maps versions to tuple-level local bitmap indexes (sec. 3.1, para. 5). A SQL-like versioned query language is provided for searching and retrieval of versioned records (sec. 2.3).
Claim 1 further recites “receiving, from the first user or another user, a base edit to be applied directly to the particular data object stored in the database; updating the particular data object stored in the database with the base edit; in a separate base version stored in the database;”
In Maddox, an update-and-commit operation (i.e., base edit) on a base version in the master branch (i.e., data object stored in the database) (fig. 1(b), Version B; sec. 2.2.2, para. 2) creates a new version (i.e., base version) in that branch (fig. 1(b), Version D; sec. 2.2.3, para. 4).
Claim 1 further recites “wherein if the base edit is for editing part of the particular data object that was edited by the staging edit, the method comprises not updating the user staging version with the base edit, and”.
Maddox supports user-specified conflict resolution policy as part of the merge operation when a field of the same object is changed across two branches (i.e., base version and staging version). For example, user can specify field-level conflict resolution policy to give precedence to the version in one branch (i.e., the staging branch) over another as the authoritative version (i.e., not updating staging version with base edit) (sec. 2.2.3, para. 7).
Claim 1 further recites “if the base edit is for editing part of the particular data object that was not edited by the staging edit, updating the user staging version with the base edit; and”.
In Maddox, a branch operation (i.e., staging edit) creates a new branch based off of that base version (fig. 1(b), Version E; sec. 2.2.3, para. 6). The merge operation merges two branches into a single branch, by combining the head versions of the branches into a new version (i.e., updating the user staging version with the base edit). By default, non-overlapping field updates are auto-merged. The merge operation specifies whether the merged version is made the head of either or both of the branches (i.e., updating the user staging version with the base edit) (fig. 1(b), Version F; sec. 2.2.3, para. 7).
	Claim 1 further recites “executing one or more data transforms on the particular staging version and producing staging output resulting from the execution.”
Maddox creates (i.e., produces) new versions (i.e., staging output) through the application (i.e., execution) of transformation programs (i.e., data transforms) to one or more existing versions (i.e., staging version) (sec. 2.2.2, para. 1).

Claim 3 recites “The method of claim 1, wherein indexing the user staging version comprises adding a document to an index already associated with the particular data object.”
In Maddox, a tuple represents a version (i.e., user staging version) of the record (i.e., data object), and is associated with a bitmap index (sec. 3.2, para. 1). Creating a new version amounts to adding a new tuple with its own bitmap index (i.e., document).

Claim 5 recites “The method of claim 1, wherein the part of the particular data object that was edited by the staging edit is indicated by metadata generated at a time the staging edit is made.”
Maddox maintains metadata for each version that can be checked out (sec. 2.2.3, para. 5), e.g., to track which fields are changed (i.e., part that was edited) by a version to detect overlapping changes (sec. 2.2.3, para. 7).

Claim 7 recites “The method of claim 1, further comprising: maintaining first, second and third queues for the particular data object, each queue comprising a sequence of slots, wherein received base edits and staging edits are respectively entered into the first and second queues in slots, staging edits being offset in the second queue based on a number of prior base edits on the particular data object, wherein the third queue comprises a merged version of the first and second queues; and indexing the user staging version(s) based on the third queue.”
A branch in Maddox represents a path in the version graph from root to a leaf, ordered chronologically. The initial branch created is the master branch (i.e., first queue), while all other branches are created by branch operations (i.e., second queue) (sec. 2.2.2, para. 2). The first and second queues can be merged preserving the chronological order. A global bitmap index maps all versions in all branches to tuple-level local bitmap indexes (sec. 3.1, para. 5).

Claim 8 recites “The method of claim 7, wherein the third queue gives priority for staging edits in the second queue over base edits in the first queue in a corresponding slot, a said base edit in the corresponding slot being entered into a next slot of the third queue.”
A branch in Maddox represents a path in the version graph from root to a leaf, ordered chronologically. The initial branch created is the master branch (i.e., first queue), while all other branches are created by branch operations (i.e., second queue) (sec. 2.2.2, para. 2). The first and second queues can be merged preserving the chronological order. When a version in the master branch and another version in a staging branch have the same creation timestamp – a conflict, user can specify field-level conflict resolution policy to give precedence to the one in the staging branch as the authoritative version (i.e., base edit pushed to next slot in the third queue) (sec. 2.2.3, para. 7).

Claim 18 recites “A computer program, optionally stored on a non-transitory computer readable 25medium program which, when executed by one or more processors of a data processing apparatus, causes the data processing apparatus to carry out a method according to claim 1.”
Maddox teaches claim 1, whose method is implemented in Java (i.e., a computer program), on top of the MIT SimpleDB database (sec. 2, para. 2.1).

Claim 19 recites “Apparatus configured to carry out a method according to claim 1, the apparatus 30comprising one or more processors or special-purpose computing hardware.”
Maddox teaches claim 1, whose method is implemented in a relational dataset branching system (i.e., apparatus) Decibel (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox as applied to claim 1 above, and further in view of Chavan et al. Towards a Unified Query Language for Provenance and Versioning. TaPP 2015, pp. 1-6 [herein “Chavan”].
Claim 2 recites “The method of claim 1, wherein storing the user staging version in a memory space comprises storing the user staging version such that it is associated with the first user or stored in a memory space associated with the first user.”
Maddox teaches claim 1, where versions (i.e., user staging versions) are stored in a versioned data store (i.e., memory space) (sec. 3.1, para. 1). Maddox does not disclose this claim; however, Chavan’s version table contains information (i.e., metadata) about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata.

Claim 9 recites “The method of claim 1, further comprising: receiving a search request for the particular data object from the first user; determining from the index if there are any staging versions of the particular data object for the first user; and responsive to a positive determination, returning search results which include one or more staging versions of the particular data object for the first user.”
Maddox teaches claim 1, but does not disclose this claim; however, Chavan’s version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). Querying all versions of a record (i.e., data object) whose author is first user amounts to returning results including the staging versions authored by the first user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 10 recites “The method of claim 9, wherein responsive to a negative determination, the method comprises returning the particular data object, or a particular search result which includes the particular data object.”
Maddox and Chavan teach claim 9, where the version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., first user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). When the first user didn't author any versions of a record (i.e., data object), querying all versions of the record whose author is first user amounts to returning results including only the base versions authored by the first user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 11 recites “The method of claim 9, further comprising: receiving a search request for the particular data object from a second user; and determining from the index if there are any staging versions of the particular data object for the second user, ignoring any staging versions for the first user; and responsive to a positive determination, returning search results which include one or more staging versions of the particular data object for the second user.”
Maddox teaches claim 9, but does not disclose this claim; however, Chavan’s version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., second user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). Querying all versions of a record (i.e., data object) whose author is second user amounts to returning results including the versions authored by the second user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 12 recites “The method of claim 11, wherein responsive to a negative determination, returning the particular data object, or a particular search result which includes the particular data object.”
Maddox and Chavan teach claim 11, where the version table contains metadata about the different versions, including a unique commit_id, and creation time and author (i.e., second user) (Chavan: sec. 2, para. 4; sec. 3.1, Query 1). When the second user didn't author any versions of a record (i.e., data object), querying all versions of the record whose author is second user amounts to returning results including only the base versions authored by the second user.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata, and to enable querying versions based on metadata.

Claim 13 recites “The method of claim 1, further comprising generating metadata for the particular data object and its one or more staging versions including an identifier field, wherein the one or more staging versions comprise an identifier indicative of a particular staging version.”
Maddox teaches claim 1, but does not disclose this claim; however, Chavan’s version table contains information (i.e., metadata) about the different versions (i.e., staging versions), including a unique commit_id (i.e., identifier), and creation time and author (Chavan: sec. 2, para. 4; sec. 3.1, Query 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Chavan. One having ordinary skill in the art would have found motivation to incorporate Chavan’s version table into the version management system of Maddox to capture version metadata.

Claim 15 recites “The method of claim 13, wherein the one or more data transforms take as input data from the particular staging version and apply the output to data of one or more other data objects in the database, the produced staging output not causing modification of the one or more other data objects in the database.”
In Maddox, any update to a version results in a new version without changing the existing version, including the application of transformation programs to one or more existing versions (i.e., staging version and other data objects) to create a new version (i.e., staging output) (sec. 2.2.2, para. 1).

Claim 16 recites “The method of claim 13, wherein the produced staging output is stored in a memory space associated with the first user, the staging output being associated with the particular staging version such that searching and/or retrieval of the particular staging version is performed also on the staging output.”
In Maddox, the new versions (i.e., staging output) created through the application of transformation programs to one or more existing versions (i.e., staging version) (sec. 2.2.2, para. 1) are also stored in the versioned data store (sec. 3.1, para. 1). Searching and retrieval of versioned records is performed using a SQL-like versioned query language (sec. 2.3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maddox as applied to claim 1 above, and further in view of Why Delete Old Git Branches? https://ardalis.com/why-delete-old-git-branches/, pp. 1-6 [herein “Ardalis”].
Claim 17 recites “The method of claim 1, further comprising receiving, at a subsequent time, an instruction from the first user to update the particular data object with a selected staging version(s), and responsive thereto, updating the particular data object with the edits made in the selected staging version(s) and deleting the selected staging version(s) from the memory space associated with the first user.”
Maddox teaches claim 1, where the merge operation (i.e., instruction) merges one branch into another, by combining the head versions of the two branches into a new head version of the latter. In particular, merging a staging branch into the master branch leads to the creation of a new head version of the master branch (sec. 2.2.3, para. 7).
Maddox does not disclose the limitation on deleting staging versions; however, Ardalis teaches why and how to delete old GIT branches (i.e., staging edits) from GIT repositories of a user (i.e., first user) after merging into the master branch (i.e., update data object) (Ardalis: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Maddox with Ardalis. One having ordinary skill in the art would have found motivation to adopt the GIT best practice of Ardalis in the GIT-like system of Maddox to avoid clutter and keep storage cost under control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Nishimura et al. teaches merge conflict resolution in a GIT-like version control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163